En Juez Asociado Sb. HeeNÁudez,
después de exponer los becbos anteriores, emitió la opinión del Tribunal.
Aceptando los fundamentos de hecho y de derecho de la sentencia apelada.
Vistas las disposiciones legales que en ella se citan.
Fallamos-, que debemos confirmar y confirmamos la sen-tencia dictada por el Tribunal de Distrito de Mayagüez en 27 de Junio del año próximo pasado, con las costas á cargo de la parte apelante; y devuelvánse los autos á dicho Tribunal con la certificación corespondiente.
Jueces concurrentes: Sres. Presidente Quiñones, y Aso-mados Figueras y MacLeary.
. El Juez Asociado Sr. Sulzbacher no formó Tribunal en la vista de este caso.